OPINION — AG — IF THE WILDLIFE CONSERVATION COMMISSION, AFTER PROPER INVESTIGATION AND HEARINGS IN ACCORDANCE WITH 29 Ohio St. 1965 Supp., 520 [29-520](E) AND 29 Ohio St. 1965 Supp., 520 [29-520](F), FINDS THAT THE QUAIL POPULATION IS LARGER THAN NORMAL, THE COMMISSION MAY EXTEND THE LENGTH OF QUAIL SEASON NOTWITHSTANDING 29 Ohio St. 1961 305 [29-305] (DALE CROWDER) FILENAME: m0000999 REPRESENTATIVE ROGER L. SMITHEY ATTORNEY GENERAL OF OKLAHOMA — OPINION SEPTEMBER 21, 1967 OPINION — AG — IF THE WILDLIFE CONSERVATION COMMISSION, AFTER PROPER INVESTIGATION AND HEARINGS IN ACCORDANCE WITH 29 Ohio St. 1965 Supp., 520 [29-520](E) AND 29 Ohio St. 1965 Supp., 520 [29-520](F), FINDS THAT THE QUAIL POPULATION IS LARGER THAN NORMAL, THE COMMISSION MAY EXTEND THE LENGTH OF QUAIL SEASON NOTWITHSTANDING 29 Ohio St. 1961 305 [29-305] (DALE CROWDER)